Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 1 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 2 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 3 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 4 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 5 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 6 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 7 of 8
Case 2:19-bk-24804-VZ   Doc 197 Filed 01/07/20 Entered 01/07/20 12:56:11   Desc
                         Main Document     Page 8 of 8
